Title: Chapman Johnson to Thomas Jefferson, 26 April 1817
From: Johnson, Chapman
To: Jefferson, Thomas


          
            Dear Sir,
            Staunton
26th April 1817.
          
          Your letter dated the 14th of this month, was not received by me, until a few days since, on my return from an absence of a fortnight—Since that time, I have been very busily engaged in court every day, and must beg you to accept this fact as some apology for my permitting one or two post days to pass, without sending you the subpoena, you desired me to enclose—I hope the delay will produce no inconvenience—The process you will receive enclosed, returnable to the next term, which commences it’s session, on the 15th of June.
          Your bill for the court accompanied your letter, and will be duly filed—
          
            With very great respect Your most obt. Svt.
            C Johnson
          
        